Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on 5/27/2021 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 204.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “214” has been used to designate both shields and a wafer in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “112” has been used to designate both a peak in Fig. 1A and a concave region in Fig. 1B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 6 objected to because of the following informalities:  
In line 2 of claim 6, “thickness is a second dimension” should read “thickness in a second dimension.”  
Appropriate correction is required.
Claim Interpretation
Regarding claim 13, the phrase “target puncture” is broadly interpreted to mean that there is no target material remaining in any region of the target. Therefore, any magnetron assembly would inherently be capable of “avoiding target puncture,” or causing target puncture, depending on how long the target is sputtered for, regardless of whether the erosion path is uniform or covers the entirety of the target.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the limitation “other part” is unclear whether it refers to the “other regions” stated in claim 1 or a different “part” of the outer permeance annulus.
In claim 6, the limitation “a uniform thickness in a second dimension orthogonal to the first dimension” is indefinite. Claim 1, upon which claim 6 depends, recites the limitation that the “outer permeance annulus comprises a peak region with a thickness greater than other regions of the outer permeance annulus.” This claim 1 limitation contradicts the claim 6 limitation because the outer permeance annulus cannot have both a uniform thickness (as in claim 6) and a varied thickness (as in claim 1). For purposes of examination, this limitation will be interpreted to mean at least the thickness of the outer permeance annulus not including the peak region or the thickness of the outer permeance annulus including the peak region.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cord (US 20010022271 A1) in view of Tepman (US 5919345 A).
Regarding claim 1, Cord (US 20010022271 A1) teaches an inner magnet collar (permeance annulus) and an outer magnet collar (permeance annulus) (para 0084; Fig. 9 – 12, 14). Cord also teaches that the outer permeance annulus comprises a peak region (see annotated Fig. 9) including a spoke extending inwardly toward the inner permeance annulus (para 0085; Fig. 9 – 16). Additionally, the thickness of the peak region is clearly greater than other regions of the outer permeance annulus (see annotated Fig. 9).
Cord fails to explicitly teach the outer permeance and inner permeance annulus are connected to each other via magnets. However, Tepman (US 5919345 A) teaches an inner pole piece having an annular shape (inner permeance annulus) and an outer pole piece having an annular shape (outer permeance annulus) (col 6 line 55-64; Fig. 3 – 74, 76), wherein the inner and outer pole pieces are connected by magnets (Fig. 3 – 62a-f). Tepman and Cord both desire uniform thickness deposition (Tepman col 2 line 34-45; Cord para 0050). Therefore, because Tepman teaches that such magnet connections were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to connect the inner and outer magnet collar of Cord with the magnets of Tepman with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 

Annotated Fig. 9 (Cord)

    PNG
    media_image1.png
    660
    581
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    633
    568
    media_image2.png
    Greyscale

Regarding claim 2, Cord teaches a tip of the peak region extends more toward the inner permeance annulus than other parts of the outer permeance annulus (see annotated Fig. 9)
Regarding claim 3, Cord teaches that the peak region is along an axis that bisects the magnetic assembly (see annotated Fig. 9). Cord in view of Tepman fails to explicitly teach that one of the magnets linking the inner and outer permeance annulus is aligned with the peak region. However, Tepman teaches that one of the magnets is aligned with a protruding region analogous to the peak region (Fig. 3 – 62g) and thus it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to attach one of the magnets between the inner and outer magnet collars of Cord at the peak region.
Regarding claim 4, Cord teaches the peak region includes a width that is greatest among the outer permeance annulus (see annotated Fig. 9).

Regarding claim 5, Cord teaches the peak region comprises a concave feature that faces a convex feature along the inner permeance annulus (see annotated Fig. 9).
Regarding claim 6, Cord teaches the outer permeance annulus comprises a varying width in a first dimension (see annotated Fig. 9) and the outer permeance annulus, excluding the peak region, comprises a uniform thickness in a second dimension orthogonal to the first dimension (see annotated Fig. 9).
Regarding claim 8, Cord teaches the peak region comprises a permeance extension structure (see annotated Fig. 9)

Claims 2, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cord (US 20010022271 A1) in view of Tepman (US 5919345 A), as applied to claim 1 above, and further in view of Park (US 20140265857 A1).
Regarding claim 2, Cord fails to explicitly teach the tip of the peak region extends more toward the inner permeance annulus than other parts of the outer permeance annulus. However, Park teaches that individual magnetic elements may have different sizes and/or different materials, resulting in different magnetic field strengths (para 0044-0045). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the size (e.g. length and width) and material of the peak region and/or other regions of the outer permeance annulus such that the desired magnetic field distribution is achieved, which may result in the peak region extending more toward the inner permeance annulus than other parts of the outer permeance annulus. Furthermore, the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than 
Regarding claim 4, Cord fails to explicitly teach the peak region includes a width that is greatest among the outer permeance annulus. However, Park teaches that individual magnetic elements may have different sizes and/or different materials, resulting in different magnetic field strengths (para 0044-0045). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the size (e.g. length and width) and material of the peak region and/or other regions of the outer permeance annulus such that the desired magnetic field distribution is achieved, which may result in the peak region having a larger width than the other regions of the outer permeance annulus. Furthermore, the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, so the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A).
Regarding claim 6, Cord fails to explicitly teach the outer permeance annulus comprises a varying width in a first dimension and a uniform thickness in a second dimension orthogonal to the first dimension. However, However, Park teaches that individual magnetic elements may have different sizes and/or different materials, resulting in different magnetic field strengths (para 0044-0045). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the size (e.g. thickness and width) and material of the peak region and/or other regions of the outer permeance annulus such that the desired magnetic field distribution is achieved, which may result in the outer permeance annulus having a varying width in a first dimension and a uniform thickness in a second dimension orthogonal to the first dimension. Furthermore, the only difference between .
Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cord (US 20010022271 A1) in view of Tepman (US 5919345 A). 
This rejection relies upon an alternative interpretation of Cord, wherein the peak region is defined differently than in the claim 1 rejection above.
Regarding claim 1, Cord (US 20010022271 A1) teaches an inner magnet collar (permeance annulus) and an outer magnet collar (permeance annulus) (para 0084; Fig. 9 – 12, 14). Cord also teaches that the outer permeance annulus comprises a peak region (see annotated Fig. 9) including a spoke extending inwardly toward the inner permeance annulus (para 0085; Fig. 9 – 16). Additionally, the thickness of the peak region is clearly greater than other regions of the outer permeance annulus (see alternative annotated Fig. 9).
Cord fails to explicitly teach the outer permeance and inner permeance annulus are connected to each other via magnets. However, Tepman (US 5919345 A) teaches an inner pole piece having an annular shape (inner permeance annulus) and an outer pole piece having an annular shape (outer permeance annulus) (col 6 line 55-64; Fig. 3 – 74, 76), wherein the inner and outer pole pieces are connected by magnets (Fig. 3 – 62a-f). Tepman and Cord both desire uniform thickness deposition (Tepman col 2 line 34-45; Cord para 0050). Therefore, because Tepman teaches that such magnet connections were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to connect the inner and outer magnet collar of Cord with the magnets of Tepman with a 
Alternative Annotated Fig. 9 (Cord)

    PNG
    media_image3.png
    660
    581
    media_image3.png
    Greyscale

Regarding claim 7, Cord teaches a permeance extension structure adhered to the peak region (see alternative annotated Fig. 9)
Claims 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cord (US 20010022271 A1) in view of Tepman (US 5919345 A). 
Claim 9:
Regarding claim 9, Cord (US 20010022271 A1) teaches a magnetic assembly comprising an inner magnet collar (permeance annulus) and outer magnet collar (permeance annulus) (para 0084; 
Cord fails to explicitly teach the outer permeance and inner permeance annulus are connected to each other via magnets. However, Tepman (US 5919345 A) teaches an inner pole piece having an annular shape (inner permeance annulus) and an outer pole piece having an annular shape (outer permeance annulus) (col 6 line 55-64; Fig. 3 – 74, 76), wherein the inner and outer pole pieces are connected by magnets (Fig. 3 – 62a-f). Tepman and Cord both desire uniform thickness deposition (Tepman col 2 line 34-45; Cord para 0050). Therefore, because Tepman teaches that such magnet connections were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to connect the inner and outer magnet collar of Cord with the magnets of Tepman with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Claim 15:
Regarding claim 15, Cord fails to explicitly teach the permeance extension structure is made of a same material as the outer permeance annulus. However, the spoke-like magnet configuration (permeance extension structure) and the outer magnet collar (permeance annulus) are both magnets (claim 17) and therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the same material for .
Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cord (US 20010022271 A1) in view of Tepman (US 5919345 A), as applied to claim 9 above, and further in view of Aragon (US 6146509 A). 
Regarding claim 10, Cord teaches the magnetron is disposed within a chamber (claim 18, para 0003), rotated around an axis (claims 15-16), and generates a magnetic field over the target sputtering surface (claim 15). Cord fails to explicitly teach an electromagnetic field that moves ions toward a target region within the chamber. However, Aragon (US 6146509 A) teaches a combination of permanent magnets and electromagnetic coils to adjust the magnetic field and maintain coating uniformity throughout the life of the target (col 4 line 65-67, col 5 line 1-31; Fig. 8 – 43, 44), wherein the magnets are located within an middle annular cavity between inner and outer magnets (col 8 line 8-20). Cord teaches improving sputtering uniformity (para 0016, 0050). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the electromagnetic coils of Aragon to the cavity between the inner and outer magnet collars of the Cord magnetron in order to further control the film uniformity. The electromagnetic coils are capable of generating an electromagnetic field to move ions toward a target region in the chamber.
Regarding claim 11, Cord teaches a target is disposed within the target region coaxial with the magnetron (para 0037; Fig. 5 – 6, A; Fig. 9 – A). Cord in view of Aragon also teaches that the magnetic assembly is capable of rotating around the axis to generate the electromagnetic field with the ions that sputter the target (Cord claims 15-16).
Regarding claim 12, Cord teaches coating a substrate (wafer) by sputtering a target within a magnetron sputtering chamber (Abstract, para 0088).
Regarding claim 13, Cord in view of Tepman and Aragon fails to explicitly teach an electromagnetic field capable of eroding the target along an even gradient over time that avoids target puncture. However, Cord teaches an erosion profile with a relatively even depth (Fig. 5,6 – 9, 9’). Additionally, Aragon teaches that the use of electromagnetic coils broadens the erosion zones on the target and improves the target utilization and allows real-time control of the erosion rates to uniformly coat a substrate throughout the lifetime of the target (col 10 line 4-22). Therefore, Cord in view of Tepman and Aragon is capable of controlling the target erosion such that it erodes along an even gradient and avoids target puncture.
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cord (US 20010022271 A1) in view of Tepman (US 5919345 A), as applied to claim 9 above, and further in view of Lai (US 5593551 A).
Regarding claim 10, Cord teaches the magnetron is disposed within a chamber (claim 18, para 0003), rotated around an axis (claims 15-16), and generates a magnetic field over the target sputtering surface (claim 15). Cord fails to explicitly teach an electromagnetic field that moves ions toward a target region within the chamber. However, Lai teaches that electromagnets and permanent magnets are interchangeable in magnetron devices containing individual magnets linking the outer and inner pole pieces (col 8 line 8-29; Fig. 2 – 120, 130, 140, 150). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the magnets of Cord in view of Tepman with electromagnets because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B). As a result of the electromagnets, the magnetron of Cord in view of Tepman and Lai would be capable of generating an electromagnetic field to move ions toward a target region in the chamber.
Regarding claim 11, Cord teaches a target is disposed within the target region coaxial with the magnetron (para 0037; Fig. 5 – 6, A; Fig. 9 – A). Cord in view of Tepman and Lai also teaches that the magnetic assembly is capable of rotating around the axis to generate the electromagnetic field with the ions that sputter the target (Cord claims 15-16).
Regarding claim 12, Cord teaches coating a substrate (wafer) by sputtering a target within a magnetron sputtering chamber (Abstract, para 0088).

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cord (US 20010022271 A1) in view of Tepman (US 5919345 A), as applied to claim 9 above, and further in view of Park (US 20140262754 A1). 
Regarding claim 15, Cord fails to explicitly teach the permeance extension structure is made of a same material as the outer permeance annulus. However, Park (US 20140262754 A1) teaches that magnetic elements may be composed of similar (same) materials (para 0044). Additionally, the spoke-like magnet configuration (permeance extension structure) and the outer magnet collar (permeance annulus) are both magnets (claim 17). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use similar or the same magnet material in all magnetic elements of Cord, including those in the spoke-like configuration (permeance extension structure) as well as the outer magnet collar (outer permeance annulus).
Regarding claim 16, Cord fails to explicitly teach the permeance extension structure is made of a different material than the outer permeance annulus. However, Park (US 20140262754 A1) teaches that magnetic elements may be different magnetic materials to vary the magnetic field strength at certain positions (para 0044-0045). Park also teaches that magnetic elements may have different sizes, resulting in different magnetic field strengths (para 0044-0045). .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tepman (US 5919345 A) in view of Cord (US 20010022271 A1).
Regarding claim 9, Tepman (US 5919345 A) teaches an inner pole piece having an annular shape (inner permeance annulus) and an outer pole piece having an annular shape (outer permeance annulus) (col 6 line 55-64; Fig. 3 – 74, 76), wherein the inner and outer pole pieces are connected by magnets (Fig. 3 – 62a-f). Furthermore, Tepman teaches that the outer permeance annulus comprises a peak region with a concave feature and convex feature (see annotated Fig. 3).
Tepman fails to explicitly teach a permeance extension structure adhered to the peak region. However, Cord (US 20010022271 A1) teaches a spoke-like magnet configuration extending from a peak region similar to that of Tepman (para 0086, 0087, claim 17; Fig. 9 – 16, M). Both Tepman and Cord desire uniform film deposition (Tepman col 3 line 5-8; Cord para 0050). Therefore, because Cord teaches that such magnet arrangements were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a similar spoke-like magnet configuration to the peak region of Tepman with a reasonable expectation of success. The rationale to support a conclusion that the claim would 
Annotated Fig. 3 (Tepman)

    PNG
    media_image4.png
    772
    577
    media_image4.png
    Greyscale

Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tepman (US 5919345 A) in view of Cord (US 20010022271 A1), as applied to claim 9 above, and further in view of Aragon (US 6146509 A).
Regarding claim 10, Tepman teaches the magnetron is disposed within a vacuum chamber (Fig. 1 – 10), rotated around an axis over the circular region of the target (col 6 line 55-64; Fig. 1 – 62a, 14), and generates a magnetic field over the target (region) (col 6 line 35-42). Tepman fails to explicitly teach an electromagnetic field that moves ions toward a target region within the 
Regarding claim 11, Tepman teaches a target is disposed within the target region (Fig. 1 – 14, 62a) where ions are directed toward by the magnetron. Additionally, Tepman teaches that the magnetron is rotated around an axis over the circular region of the target and generates a magnetic field to bombard the target with ions (sputter the target) (col 6 line 35-42, 55-64; Fig. 1 – 62a, 14). Tepman in view of Aragon teaches that the magnetic field would comprise an electromagnetic field.
Regarding claim 12, Tepman teaches the material sputtered from the target is deposited onto a substrate (wafer) in the chamber (col 4 line 14-46; Fig. 1 – 16)
Regarding claim 13, Tepman fails to explicitly teach the electromagnetic field is configured to erode the target along an even gradient over time that avoids target puncture. However, Aragon teaches that the target material utilization is improved by oscillating plasma sputtering rings, which are formed by the magnetic field and adjusted by electromagnetic coils, to broaden the sputtering grooves and ultimately yield full surface erosion (col 5 line 32-41). Tepman teaches that it is advantageous to increase the material usage of the target (col 3 line 40-48). Therefore, 
Regarding claim 14, Tepman fails to explicitly teach the electromagnetic field is configured to sputter the target without a peak of trough along a surface of the target. However, Aragon teaches that the target material utilization is improved by oscillating plasma sputtering rings, which are formed by the magnetic field and adjusted by electromagnetic coils, to broaden the sputtering grooves and ultimately yield full surface erosion (col 5 line 32-41). Tepman teaches that it is advantageous to increase the material usage of the target (col 3 line 40-48). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to control the target erosion using the coils such that the full target is uniformly eroded (sputter the target without a peak or trough along a surface of the target).
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tepman (US 5919345 A) in view of Cord (US 20010022271 A1), as applied to claim 9 above, and further in view of Lai (US 5593551 A).
Regarding claim 10, Tepman teaches the magnetron is disposed within a vacuum chamber (Fig. 1 – 10), rotated around an axis over the circular region of the target (col 6 line 55-64; Fig. 1 – 62a, 14), and generates a magnetic field over the target (region) (col 6 line 35-42). Tepman fails to explicitly teach an electromagnetic field that moves ions toward a target region within the chamber. However, Lai teaches that electromagnets and permanent magnets are interchangeable in magnetron devices containing individual magnets linking the outer and inner pole pieces (col 8 line 8-29; Fig. 2 – 120, 130, 140, 150). Therefore, it would have been obvious 
Regarding claim 11, Tepman teaches a target is disposed within the target region (Fig. 1 – 14, 62a) where ions are directed toward by the magnetron. Additionally, Tepman in view of Lai teaches that the magnetron is rotated around an axis over the circular region of the target and generates an electromagnetic field to bombard the target with ions (sputter the target) (Tepman col 6 line 35-42, 55-64; Fig. 1 – 62a, 14).
Regarding claim 12, Tepman teaches the material sputtered from the target is deposited onto a substrate (wafer) in the chamber (col 4 line 14-46; Fig. 1 – 16)

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tepman (US 5919345 A) in view of Cord (US 20010022271 A1) and Lai (US 5593551 A), as applied to claim 11 above, and further in view of Hieronymi (US 6299740 B1).
Regarding claim 13, Tepman fails to explicitly teach the electromagnetic field is configured to erode the target along an even gradient over time that avoids target puncture. However, Hieronymi (US 6299740 B1) teaches a method for maximizing target utilization and avoiding erosion cusping by tuning the magnitude of magnets’ strength by trial and error to equalize the magnetic fields such that uniform erosion is achieved (col 2 line 39-57, col 8 line 33-52; Fig. 3B). Tepman teaches that it is advantageous to increase the material usage of the target (col 3 line 40-48). Therefore, it would have been obvious to a person having ordinary skill in the art before 
Regarding claim 14, Tepman fails to explicitly teach the electromagnetic field is configured to sputter the target without a peak of trough along a surface of the target. However, Hieronymi (US 6299740 B1) teaches a method for maximizing target utilization and avoiding erosion cusping by tuning the magnitude of magnets’ strength by trial and error to equalize the magnetic fields such that uniform erosion is achieved (col 2 line 39-57, col 8 line 33-52; Fig. 3B). Tepman teaches that it is advantageous to increase the material usage of the target (col 3 line 40-48). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetron of Tepman such that the magnets can be tuned in order to achieve uniform target erosion (sputter the target without a peak or trough along a surface of the target).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jiang (US 6402903 B1) teaches a counterweight located near an inturn region of an annular outer magnet track. Stelter (US 20050103619 A1) teaches thickness of magnets varied to compensate for length/width differences. Shin (US 20030178299 A1) teaches inner and outer magnets with gradually varying width.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794